DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 10/14/2021.
Claims 1-20 are currently pending in this application. Claims 1-20 have been amended. The amendments to the specification have been entered.
No new IDS has been filed.

Response to Arguments
The 112(f) interpretations indicated in the previous office action of 07/16/2021 have been withdrawn (or the claims do not invoke 35 USC 112(f)) in response to the applicants’ amendments/remarks.
The previous 112(b) rejections to claims 1-20 have been withdrawn in response to the applicant’s amendments/remarks.
The previous 101 rejections to claim 20 have been withdrawn in response to the applicant’s amendments/remarks.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 19 and 20,
Nakano et al. (US 8,180,059 B2) teaches a management apparatus to reduce the number of pieces of unique information each not generated from another piece of unique information, among unique information being bases of keys assigned to managed apparatuses. The management apparatus calculates, for nodes in layers other than tree structure leaves, subsets of apparatus identifiers subordinate to the nodes, searches for a subset wholly containing another subset in the lowermost layer other than a leaf layer from an immediately-upper layer and mutually associates these subsets, searches for another subset wholly containing the containing subset from a same or an immediately-upper layer and mutually associates these subsets, controls this processing to repeat up to the uppermost layer, controls these processing to repeat on all subsets in the lowermost layer, makes unique information correspond to subsets in the lowermost layer, and makes information derivatively obtained from the unique information correspond to subsets connected due to the associating – see abstract, figs. 3, 4, 7, 43; columns 6-8 of Nakano.

Negi et al. (US 2014/0096180 A1) teaches a system, device, and method for proximity-based parental controls including a dominant computing device and a subordinate computing device configured to pair and establish a shared secret. Later, upon determining that the dominant computing device and the subordinate computing device are in proximity, the dominant computing device authenticates the subordinate computing device using the shared secret and authorizes access to an application on the subordinate computing device. The shared secret may be embodied as, for example, a cryptographic certificate or a private key. The shared secret allows the pairing module to authenticate the identity of the child computing device, and may allow for secure communication between the devices. The pairing process may be performed once to set up the parent computing device and the child computing device – see abstract, figs. 1, 4; paras. [0001], [0029] and [0035] of Negi.

Sprigg et al. (US 2013/0040629 A1) teaches a method and device to dynamically generate community based parental controls for cell devices based on most common parental control settings selected by members of the community. Communities may establish sponsored profiles on a parental control server that contains a community-based set of parental control settings. Parents may select a community based setting and modify each of the settings in accordance with the parents' personal preferences. The parental control server continually monitors the modifications to those settings and generates new community-based settings reflecting the most common modifications that may be selected by other parents. The server-based parental control settings server that enables parents to create dynamic and context-specific controls for limiting their children's mobile devices – see abstract, figs. 1B, 2; paras. [0003] and [0023] of Sprigg.

Tran et al. (US 2011/0185437 A1) teaches a method and system for multi-user, multi-device content access metering and control is provided. The system implements a method such that in response to user login requests, the system controls login access by providing multiple users login access to plural electronic devices capable of communicating via a communication system. Further, in response to user content access actions, the system controls access to content by selectively providing content to said one or more users via said one or more electronic devices based on content access policies. A remote control device is used to send key codes to a shared screen device, providing user log in credentials. - see figs. 2, 4, 12; abstract, paras. [0005], [0022] and [0042] of Tran.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations,
the claims 1, 19 and 20 in an apparatus, method or medium for:
controlling reception of a first-key generation request from a first information provision device; and generating a first key based on the reception of the first-key generation request, wherein first data is decodable based on the first key;
splitting the first key to generate a first plurality of shares based on the first key, wherein the first plurality of shares of the first key includes at least a first part and a second part; and splitting the second part of the first plurality of shares of the first key to generate a second plurality of shares of the second part;
controlling reception of a second-key generation request from the first information provision device, wherein the second-key generation request includes the first part of the first plurality of shares of the first key; and controlling acquisition of the second part of the first plurality of shares of the first key corresponding to the first part of the first plurality of shares of the first key based on the reception of the second-key generation request;
restoring the first key based on a combination of the first part of the first plurality of shares of the first key and the second part of the first plurality of shares of the first key;
encrypting, with the first key, one of a first part of a third plurality of shares of the first part of the first key or all of the first key as a second key, wherein second data is decodable based on the second key; and generating a fourth plurality of shares based on the second key.

Dependent claims 2-18 are allowed as they depend from the allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.